UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MOHAMMED AHM ABDULLAH AL                      :
ANSI, et al.,                                 :
                                              :
                       Petitioners,           :
                                              :
               v.                             :      Civil Action No. 08-1923 (GK)
                                              :
BARACK H. OBAMA, et al.,                      :
                                              :
                       Defendants.            :

                                             ORDER

       Respondents have filed a Motion to amend the Court’s Scheduling Order of June 2, 2010,

because of their inability to comply with various discovery orders entered in this case. Respondents

request a 50-day extension of all existing deadlines. Because of his need to obtain the documents

which have been ordered to be produced for his Merits Hearing, Petitioner is not objecting to the

extension of deadlines.

       WHEREFORE, it is this 6th day of October, 2010, hereby

       ORDERED, that Respondents shall have up to and including December 3, 2010, by 5:00

p.m., to certify compliance with their exculpatory production requirements; and it is further

       ORDERED, that the parties shall file Motions for Judgment on the Record on or before

December 17, 2010, by 5:00 p.m.; and it is further

       ORDERED, that Petitioner shall file a Praecipe regarding his participation at the Merits

Hearing on or before December 28, 2010, by 5:00 p.m.; and it is further

       ORDERED, that the parties shall file their Oppositions to the Motions for Judgment on the

Record on or before January 14, 2011, by 5:00 p.m.; and it is further
        ORDERED, that the parties shall file their statement of disputed issues on or before January

14, 2011, by 5:00 p.m.; and it is further

        ORDERED, that the parties shall file their exhibits on or before January 20, 2011, by 5:00

p.m.; and it is further

        ORDERED, that the parties shall appear for a final Pretrial Conference on January 20, 2011,

at 3:00 p.m.;1 and it is further

        ORDERED, that the Merits Hearing shall be held on February 17-25, 2011, and it is further

        ORDERED, that given the lengthy extension of time sought by the Government, the Court

fully expects that all new deadlines set forth in this Order will be complied with. Failure by the

Government to comply with the December 3, 2010, deadline for compliance with its exculpatory

production requirements, may result in preclusion of evidence at the Merits Hearing.




                                              /s/
                                              Gladys Kessler
                                              United States District Judge


Copies via ECF to all counsel of record




        1
               If the parties, because of travel arrangements, prefer to have the Pretrial Conference
earlier on January 20, 2011, they should file a Praecipe to that effect as soon as possible.

                                                 -2-